EXHIBIT 10.2

ANTIGENICS INC.

RESTRICTED STOCK AWARD AGREEMENT

Antigenics Inc., a Delaware corporation, (the “Company”) hereby grants the
shares of its common stock specified below (the “Shares”) pursuant to its 2009
Equity Incentive Plan. The terms and conditions attached hereto are also a part
hereof.

 

Name of grantee (the “Stockholder”):    Date:    Number of shares granted
hereunder:    Number of Shares that are Vested Shares on the Vesting Start Date:
   -0- Number of Shares that are Unvested Shares on the Vesting Start Date:   
Vesting Start Date:   

Vesting Schedule: As indicated online on the Restricted Stock Award Plan Summary
Page of your Fidelity Account

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

    ANTIGENICS INC.

 

    Signature of Stockholder     By:  

 

 

    Name of Officer: Street Address     Title:  

 

      City/State/Zip Code      



--------------------------------------------------------------------------------

ANTIGENICS INC.

RESTRICTED STOCK AWARD AGREEMENT — INCORPORATED TERMS AND CONDITIONS

ANTIGENICS INC. (the “Company”) agrees to grant to Stockholder the shares of the
Company’s common stock (“Common Stock”) on the following terms and conditions:

1. Grant Under Plan. This stock award is made pursuant to and is governed by the
Company’s 2009 Equity Incentive Plan (the “Plan”) and, unless the context
otherwise requires, terms used herein shall have the same meaning as in the
Plan. This stock award does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Board administers the Plan
and its determinations regarding the operation of the Plan are final and
binding.

2. Award of Stock. The Company hereby grants to Stockholder the Shares specified
on the cover page of this agreement. The Company will promptly issue a
certificate or certificates registered in the Stockholder’s name representing
the Shares.

3. Vesting if Business Relationship Continues.

(a) Vesting Schedule. If the Stockholder has continuously maintained a Business
Relationship with the Company through the vesting dates specified on the cover
page hereof, Unvested Shares shall become Vested Shares (or shall “vest”) on
such dates in an amount equal to the number of shares set in accordance with the
vesting schedule specified on the cover page. “Unvested Shares” shall be subject
to forfeiture provisions described in Section 6 unless and until they become
“Vested Shares.” Unvested Shares are subject to the restrictions on transfer
contained herein. Subject to Section 5, Vested Shares are freely transferable.
If the Stockholder’s Business Relationship with the Company ceases, voluntarily
or involuntarily, with or without cause, for any reason or no reason, no
Unvested Shares shall become Vested Shares thereafter under any circumstances
with respect to the Stockholder. “Business Relationship” means service to the
Company or its successor in the capacity of an employee, officer, director or
consultant. Any determination under this agreement as to the status of a
Business Relationship or other matters referred to above shall be made in good
faith by the Board of Directors of the Company. The Board of Directors, in its
discretion, may accelerate the vesting or all or a portion of the Unvested
Shares.

(b) Certain Terminations of Business Relationship. For purposes hereof,
employment shall not be considered as having terminated during any leave of
absence if such leave of absence has been approved in writing by the Company.
For purposes hereof, a termination of employment followed by another Business
Relationship shall not be deemed a termination of the Business Relationship.
This agreement shall not be affected by any change of employment within or among
the Company and its Subsidiaries so long as the Stockholder continuously remains
an employee of the Company or any Subsidiary.

 

- 2 -



--------------------------------------------------------------------------------

4. Restrictions on Transfer of Unvested Shares; Forfeiture to the Company. The
Stockholder may not sell, assign, transfer, pledge, encumber or dispose of
(“Transfer”) all or any of his or her Unvested Shares or any interest therein
except to the Company pursuant to this Section 4.

Upon the termination of the Stockholder’s Business Relationship, the Stockholder
shall forfeit to the Company, without any payment or other consideration, all
Unvested Shares (the “Forfeited Shares”). The forfeiture of the Forfeited Shares
shall take place automatically upon termination of the Stockholder’s Business
Relationship. Upon termination of the Stockholder’s Business Relationship, the
Company shall automatically become the legal and beneficial owner of the Shares
being forfeited and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name or
cancel the number of Shares being forfeited to the Company.

Notwithstanding the foregoing, a Stockholder may transfer any or all Unvested
Shares by court order, in which event each such transferee shall be bound by all
of the provisions of this agreement to the same extent as if such transferee
were the Stockholder.

5. Securities Laws Restrictions. The Company may defer the issuance of the
Shares or prohibit the transfer thereof until they have been duly listed upon
any national securities exchange or automated quotation system on which the
Company’s Common Stock may then be listed or quoted or at any time a
registration statement under the Securities Act of 1933, as amended, or any
successor statute (the “Securities Act”) with respect to said Shares shall not
be in effect. In addition, the Company may impose such other restrictions that
counsel for the Company shall consider necessary to comply with any law
applicable to the issuance of such shares by the Company. The certificates
representing the Shares purchased may contain such legends and stop transfer
restrictions as counsel for the Company shall deem necessary to comply with any
applicable law. If any Shares are held in book-entry form, the Company may take
such steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Shares.

6. Certain Tax Matters. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the transfer of, or the lapse
of restrictions on, the Shares, the Stockholder hereby agrees that the Company
may withhold from the Stockholder’s wages or other remuneration the appropriate
amount of tax. Such withholding may also be effected by any other means that may
be acceptable to the Company in its discretion, including by the delivery of
previously acquired Common Stock or Shares acquired hereunder, or by the
withholding of amounts from any payment hereunder. The Stockholder further
agrees that, if the Company does not withhold an amount from the Stockholder’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Stockholder will make reimbursement on demand, in cash, for the
amount underwithheld.

The Stockholder represents that he or she has received tax advice from his or
her own personal tax advisor on the tax consequences of the receipt of the
Shares. The Stockholder understands the tax consequences of filing (and not
filing) a Section 83(b) election under the Internal Revenue Code of 1986, as
amended (the “Code”). The filing of a Section 83(b) election is the
Stockholder’s responsibility.

 

- 3 -



--------------------------------------------------------------------------------

7. Arbitration. Any dispute, controversy, or claim arising out of, in connection
with, or relating to the performance of this agreement or its termination shall
be settled by arbitration in the Commonwealth of Massachusetts, pursuant to the
rules then obtaining of the American Arbitration Association. Any award shall be
final, binding and conclusive upon the parties and a judgment rendered thereon
may be entered in any court having jurisdiction thereof.

8. Provision of Documentation to Stockholder. By signing this agreement the
Stockholder acknowledges receipt of a copy of this agreement and a copy of the
Plan.

9. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by mail, if to the Stockholder, to the address set forth on the cover
page or to the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

(b) Entire Agreement; Modification. This agreement and the Plan constitute the
entire agreement between the parties relative to the subject matter hereof, and
supersede all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

(c) Changes in Capital Structure. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
share exchange, liquidation, spin-off, split-up, or other similar change in
capitalization or event, the securities received in respect of such event shall
be “Shares” hereunder subject to this agreement and shall retain the same status
as “Vested Shares” or “Unvested Shares” as the Shares in respect of which they
were received.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth herein.

(f) Governing Law. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without giving effect to the
principles of the conflicts of laws thereof.

(h) No Obligation to Continue Business Relationship. Neither the Plan, this
agreement nor the grant of the Shares imposes any obligation on the Company to
continue the Stockholder in employment or any other Business Relationship.

 

- 4 -